 In the Matter of KENNECOTT CCOPPEP. CORPORATION,NEVADA CONSOLI-DATED COPPFR CORPORATION,RAY,ANDGILA VALLEYRAILROAD COM-PANYandAMERICAN FEDERATION OF LABORICase No. R-4510-Decided December 21, 1942Jurisdiction:mining industry.Investigation and Certification of Representatives:existence of question: re-refusal to accord recognition until petitioner certified-by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees, excluding supervisors, clerks, technical employees, and watchmen.Practice and Procedure:petition dismissed as to company which was subjectto Railway Labor Act.Mr. R. W. Thomas,of Ray, Ariz., andFennemore, Craig, Allen &Bledsoe,.byMr. R. M., FennemoreandMr. 'H. M.-' Fennemore,ofPhoenix, Ariz., for the Companies.Mr. Paul M. Peterson,ofWashington, D.C.,Mr. E. C. DeBaca,ofAlbuquerque, N. Mex.,Mr. Pablo AvalosandMr. Mannuel Anayx,ofMr. William C. Baisinger, Jr.,of counsel -to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon petition and amended petition duly filed by American Fed-eration of Labor, herein called the A. F. of L., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Kennecott Copper Corporation, Nevada Consolidated Cop-per Corporation, Ray, Arizona, herein collectively referred-to as theCompanies, and Ray and Gila Valley Railroad Company, Ray, Ari-zona, the National Labor Relations 'Board provided for an appropri-ate hearing upon due notice before Elmer L. Hunt, Trial Examiner.Said hearing was held at Ray, Arizona, on November 10, 1942. The46 N L R. B, No. 27.208 KENNECOTT COPPER CORPORATION209Companies aiid the A. F. of L. appeared, participated,' and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thehearing, the Companies and the A. F. of L. stipulated that the Rayand Gila Valley Railroad Company isa commoncarrier engaged' inthe transportation of passengers and freight in interstate commerceand is subject to the Interstate Commerce Act and the Railway LaborAct.The, parties further stipulated that the petition of the A. F.of L. be dismissed insofar as it pertains to the Ray and Gila ValleyRailroad Company.The Trial Examiner's rulings made at the hear-ing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESNevada Consolidated Copper Corporation and Ray and Gila ValleyRailroad Company are wholly owned subsidiaries of KennecottCopper Corporatiori;. a New York .corporation authorized to do busi-ness inArizona:The mines owned by Kennecott Copper Corporationat Ray, Arizona, are operated by Nevada Consolidated Copper Cor-poration under the designation of "Ray Mines Division," as agentfor Kennecott Copper Corporation.The Ray and Gila Valley Rail-road Company operates a line running from Ray to Ray Junction,Arizona, connecting with the Southern Pacific Lines at that point ;and all the ore mined at the Ray, Arizona, mines of the Companies istransported over this line by Nevada Consolidated Copper Corpora-tion as agent for the Kennecott Copper Corporation, utilizing Kenne-cott Copper Corporation cars and locomotives.From Ray Junctionthe ore is shipped via the Southern Pacific Railroad to Hayden, Ari-,z6la, where.it is,"concentrated, and, smelted, and shipped, to, the Ameri-can Smelting and Refining, Company at Baltimore, Maryland. 'Inexcess of 75 million pounds of copper is produced from the Com-panies' Ray, Arizona, mines each year.The Companies admit thatthey are engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATION INVOLVEDIAmerican Federation of Labor is a labor organization admittingto membership employees of the Companies.IPrevious to tile hearing,International Union of Mine, Mill and Smelter Workers, C I. 0 ,filed a motion to interveneBy telegram directed to the Taal Examiner at the hearing,-theC. I. 0 entered its appearance and requested dismissal of its motion to Intel relic.TheTrial Examiner granted the request.5U408; 'l3-vo1 4^--14 210DECISIONSOF NATIONALLABOR,RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn or about October 8, 1942, the A. F. of L. advised the Companiesthat it represented a majority of employees in the alleged appropriateunit and requested recognition as bargaining agent for" these em-ployees.The Companies refused to recognize the A. F. of L.unlessand until it is certified by the Board.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the A. F. of L. represents a substantial'number of employees in the unit, hereinafter found appropriate 2We find that a question affecting commerce has arisenconcerningthe representation of employees of the Companies, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe A. F. of L. claims, and the record supports its contention, thata unit comprised of all production and maintenance employees of theCompanies' mine and mill at Ray, Arizona, excluding supervisors,clerks, technical employees, watchmen, and employees of the Ray andGila Valley Railroad Company, is appropriate.The Companies tookno position with respect to the appropriate unit.Accordingly, wefiildahat,all^productipn-and maintenance, employees-in,the Companies'mine and mill at Ray, Arizona, excluding supervisors, clerks, techni=cal employees, watchmen, and employees of the Ray and Gila ValleyRailroad Company, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who-were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein,, subject to the limitations and additions. set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby2The Regional Director's statement shows that the A F. of L. submitted 39 application-for-membership cards and 320 authorization cards,all bearing apparently genuine originalsignatures.Of these cards,147 are undated and the remaining cards are dated in Septem=her and October 1942,and 314 bear names of persons appearing on the Companies'pay rollsof September-contains 729: names;of persons in the alleged` unit. K'ENNECOT'T COPPER CORPORATION211DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kennecott' CopperCorporation and Nevada Consolidated Copper Corporation, Ray,Arizona, an election by secret ballot shall be conducted as early aspossible,-but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Twenty-second Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Section10, of said Rules'%and Regulations, among the, employees dn the unitfound appropriate in Section IV, above, who were employed duringincluding employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding employeeswho have since quit or been discharged for cause, to, determinewhether or not. they desire to be represented by American Federationof Labor for the purposes of collective bargaining.ORDERIT -I8 HEREBY ORDERED,that the, ,petition be,-, and it hereby is, dis-missed,insofar as'it allegesthat a question affectingcommerce hasarisen'concerning the representation of employees of Ray and GilaValleyRailroadCompany.